 1                                                                                       O
                                                                                       JS-6
 2   CC: LASC- COUNTY OF VENTURA

 3
 4
 5
 6
 7
 8                           United States District Court
 9                           Central District of California
10
11   SALVADOR MAGANA and LAURA                          Case №: 2:19-cv-00713-ODW (SSx)
     MAGANA,
12
                            Plaintiffs,                ORDER GRANTING MOTION TO
13
         v.                                            REMAND [27]
14
     SANDVIK MINING AND
15   CONSTRUCTION USA, LLC;
16   UNITED SCREENING AND
     CRUSHING, INC.; EXTEC, INC.; and
17   DOES 5 through 100, inclusive,
18                          Defendants.
19
20
                                          I.   INTRODUCTION

21
              On May 11, 2017, Plaintiffs Salvador Magana and Laura Magana (“Plaintiffs”)

22
     filed this personal injury action in the Superior Court of California for the County of

23
     Ventura. (Notice of Removal Ex. A (“Compl.”), ECF No. 1-1.) Prior to the current

24
     defendants appearing, Defendant Sandvik, Inc.,1 (“Sandvik”) removed this matter

25
     based on federal diversity jurisdiction. (See Notice of Removal ¶¶ 9, 13, 17, ECF

26
     No. 1.) Plaintiffs move to remand. (Mot. to Remand (“Mot.”), ECF No. 27.) For the

27
28
     1
         Not to be confused with Defendant Sandvik Mining and Construction USA, LLC.
 1   reasons that follow, the Court GRANTS Magana’s Motion and REMANDS this
 2   action to state court. 2
 3                 II.    FACTUAL AND PROCEDURAL BACKGROUND
 4          On May 13, 2015, Plaintiff Salvador Magana worked as a laborer for Santa
 5   Paula Materials, Inc. (“Santa Paula”). (Decl. of William M. Grewe (“Grewe Decl.”)
 6   ¶ 2, ECF No. 27-1.) Plaintiff Laura Magana is the lawful spouse of Plaintiff Salvador
 7   Magana. (Second Am. Compl. (“SAC”) ¶ 16, ECF No. 25.) Mr. Magana used an “S5
 8   Screener” machine to process rocks and materials. (SAC ¶ 2.) The machine caught
 9   his arm, pulled his arm into the machine, and severed his arm from his body.
10   (Mot. 2.)
11          On May 11, 2017, Plaintiffs filed a complaint against Mr. Magana’s employer,
12   Santa Paula Materials, Inc., in the Superior Court of California for the County of
13   Ventura, asserting claims for negligence, strict product liability, failure to warn,
14   breach of warranty, and loss of consortium claims. (SAC.) Upon learning that Santa
15   Paula was not liable for the injury, Plaintiffs filed a request for dismissal. (Mot. 2)
16          On November 26, 2018, the Department of Occupational Safety and Health
17   informed Plaintiffs that Extec, Inc. (“Extec”) manufactured, distributed, packaged,
18   labeled, and warranted the subject S5 Screener. (SAC ¶ 3.) Plaintiffs believe that the
19   S5 Screener was manufactured by Extec sometime in 2006 and subsequently sold or
20   distributed to Santa Paula. (Mot. 3.) In 2007, a Sandvik entity acquired and merged
21   with Extec. (Mot. 3.) In 2009, Extec filed a Certification of Surrender of Right to
22   Transact Intrastate Business with the California Secretary of State. (Grewe Decl. ¶
23   11, Ex. 9.)
24          On December 18, 2018, Plaintiffs filed their First Amended Complaint in state
25   court adding a theory of successor liability. (Grewe Decl. ¶ 13.) On December 28,
26   2018, Plaintiffs filed a DOE Amendment naming Sandvik as Defendant DOE 1.
27
     2
28    After carefully considering the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.



                                                    2
 1   (Grewe Decl. ¶ 14.) On January 30, 2019, Sandvik, removed this matter to federal
 2   court based on federal diversity jurisdiction because (1) Sandvik is a Delaware
 3   corporation with its principal place of business in New Jersey; (2) Plaintiffs are
 4   citizens of California; and (3) the amount in controversy exceeded $75,000. (Mot. 6.)
 5         In response to a Motion to Dismiss filed by Sandvik, Inc., the parties met and
 6   conferred. (Grewe Decl. ¶ 18.) Plaintiffs learned Extec merged with Sandvik Mining
 7   (“Sandvik Mining”) in 2009. (Mot. 8.) Additionally, Plaintiffs also learned that Santa
 8   Paula obtained the S5 Screener from United Screening and Crushing, Inc. (“United
 9   Screening”). (Id.) United Screening is a California corporation with its principal
10   place of business in California. (Id.) After informal discovery and discussion with
11   Sandvik’s attorney, Plaintiffs learned Sandvik was not a proper defendant and
12   dismissed Sandvik from the matter. (Id.)
13         On March 28, 2019, Plaintiffs filed a Second Amended Complaint naming
14   Sandvik Mining and Construction USA, LLC; United Screening and Crushing, Inc.;
15   and Extec, Inc. as Defendants. (Mot.) Plaintiffs now moves to remand on the basis
16   that the Court lacks subject matter jurisdiction. (Mot.)
17                                III.   LEGAL STANDARD
18         Federal courts are courts of limited jurisdiction, having subject-matter
19   jurisdiction only over matters authorized by the Constitution and Congress. See e.g.,
20   U.S. Const. Art. III, § 2, cl. 1; Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.
21   375, 377 (1994). A suit filed in state court may be removed to federal court only if the
22   federal court would have had original jurisdiction over the suit. 28 U.S.C. § 1441(a).
23   Federal courts have original jurisdiction where an action arises under federal law, id. §
24   1331, or where each plaintiff’s citizenship is diverse from each defendant’s citizenship
25   and the amount in controversy exceeds $75,000, id. § 1332(a).
26         Courts strictly construe the removal statute against removal jurisdiction. Gaus
27   v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (per curiam). Therefore, “federal
28   jurisdiction must be rejected if there is any doubt as to the right of removal in the first




                                                  3
 1   instance.” Id. This “strong presumption” against removal demands that a court
 2   resolve all ambiguity in favor of remand to state court. Id. (quoting Nishimoto v.
 3   Federman-Bachrach & Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990)); see Matheson
 4   v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (“Where doubt
 5   regarding the right to removal exists, a case should be remanded to state court.”).
 6         Remand may be ordered for lack of subject matter jurisdiction or for “any
 7   defect in removal procedure.” 28 U.S.C § 1447(c). Lack of subject matter jurisdiction
 8   may be raised “at any time before final judgement.” 28 U.S.C § 1447(c). If at any
 9   time before a final judgment it appears that the district court lacks subject matter
10   jurisdiction over a case removed from state court, the case shall be remanded. 28
11   U.S.C § 1447(c).
12                                    IV.   DISCUSSION
13         The Court finds that it no longer has subject matter jurisdiction, and the matter
14   should be remanded to the Superior Court of Ventura.
15         The Supreme Court “ha[s] consistently interpreted § 1332 as requiring complete
16   diversity: In a case with multiple plaintiffs and multiple defendants, the presence in
17   the action of a single plaintiff from the same State as a single defendant deprives the
18   district court of original diversity jurisdiction over the entire action.” Exxon Mobil
19   Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553 (2005). A person’s citizenship is
20   determined by her domicile, “where she resides with the intention to remain or to
21   which she intends to return.” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th
22   Cir. 2001). A corporation is a citizen of both its state of incorporation and principal
23   place of business. 28 U.S.C. § 1332(c).
24         Plaintiffs originally filed this case in the Superior Court of California for the
25   County of Ventura. (See generally Compl.)        Defendant Sandvik removed the case
26   pursuant to 28 U.S.C. § 1332. (Mot. 3.) The amount in controversy in the First
27   Amended Complaint exceeded $75,000. (First Am. Compl., ECF No 1-3.) Plaintiffs
28   are citizens of California, and Sandvik is a Delaware corporation with its principal




                                                4
 1   place of business in New Jersey. (Mot. 8.) At the time of removal, complete diversity
 2   was satisfied, thus the Court had subject matter jurisdiction over the matter. On
 3   March 25, 2019, Plaintiffs dismissed Sandvik from this action because Sandvik was
 4   not a proper defendant. (Notice of Dismissal, ECF No. 22.)
 5         After dismissing Sandvik, Plaintiffs filed a Second Amended Complaint
 6   (“SAC”), and named Sandvik Mining and Construction USA, LLC; United Screening
 7   and Crushing, Inc.; and Extec, Inc. as defendants. (SAC ¶¶ 1–4.) Sandvik Mining is a
 8   limited liability company incorporated in Delaware and maintains its principal place
 9   of business in Delaware. (Mot. 8.) In March of 2009, Sandvik Mining merged with
10   Extec. (SAC ¶ 1.) United Screening is incorporated in the state of California and
11   maintains its principal place of business in California. (SAC ¶ 2.) United Screening
12   was involved in the selling, leasing, distributing and/or delivering the S5 Screener that
13   caused Plaintiffs’ injuries. (Id.) Extec was incorporated in the State of Delaware and
14   maintains its principal place of business in California. (SAC ¶ 3.) Extec is the alleged
15   manufacturer of the S5 Screener that caused Plaintiffs’ injuries. (Id.)
16         Here, diversity jurisdiction is not satisfied, newly named Defendants United
17   Screening and Extec are corporations with their principal place of businesses in
18   California. (SAC 2.); see 28 U.S.C. § 1332(c) (a corporation is a citizen of both its
19   state of incorporation and principal place of business.)       Consequently, diversity
20   jurisdiction is no longer met and the requirements of 28 U.S.C. § 1332(a) are no
21   longer satisfied.
22
23
24
25
26
27
28




                                                 5
 1                                   V.   CONCLUSION
 2         For the reasons discussed above, the Court REMANDS the action to the
 3   Superior Court of California for the County of Ventura, Case No. 56-2017-
 4   00496365-CU-PL-VTA located at 800 South Victoria Avenue, Ventura, California
 5   93009. The Clerk of the Court shall close the case.
 6
 7         IT IS SO ORDERED.
 8
 9         August 29, 2019
10
11                               ____________________________________
12                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               6
